JACKSON LEWIS P.C.
44 South Broadway
14th Floor
White Plains, New York 10601
(914) 872-8060
ATTORNEYS FOR DEFENDANT
JUAN CARLOS GARCIA, M.D.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X

JANE DOE,

                                    Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMO, individually,
LUCRENCIA ORPHEE, individually,                         Case No.: No. 18-cv-9711 (DLC)
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLACHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
Michael DZCEZ, individually,
MAY FLORES, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                   Defendants.

                                                    X


 DEFENDANT JUAN CARLOS GARCIA’S ANSWER TO PLAINTIFF’S COMPLAINT

              Defendant, Juan Carlos Garcia (“Dr. Garcia”), by and through his attorneys,

Jackson Lewis P.C., for his Answer to Plaintiff’s Complaint (the “Complaint”) states as follows:
                               AS TO “NATURE OF THE CASE”

               1.      Dr. Garcia admits that Plaintiff purports to assert claims under the statutes

listed in the non-enumerated first paragraph of the Complaint and denies there is any basis for such

claims, denies that he has engaged in any wrongdoing, and denies that Plaintiff has suffered any

injury as a result of his conduct.

                            AS TO “JURISDICTION AND VENUE”

               2.      The allegations in Paragraph “1” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               3.      The allegations in Paragraph “2” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               4.      Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “3” of the Complaint.

               5.      Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “4” of the Complaint.

               6.      The allegations in Paragraph “5” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               7.      The allegations in Paragraph “6” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies that the events alleged occurred.




                                                -2-
                                       AS TO “PARTIES”

                  8.    Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “7” of the Complaint.

                  9.    Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “8” of the Complaint.

                  10.   Dr. Garcia denies the allegations set forth in Paragraph “9” of the

Complaint, except admits that he has served as an Attending Physician in the Emergency

Department at New York-Presbyterian Hospital throughout the period of time from March 2015

to the present.

                  11.   Dr. Garcia denies the allegations set forth in Paragraph “10” of the

Complaint, except admits, upon information and belief, that Dr. Chiedozie Anyanwu served as a

Physician’s Assistant in the Emergency Department at New York-Presbyterian Hospital for a

period of time.

                  12.   Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph “11” of the Complaint.

                  13.   Dr. Garcia denies the allegations set forth in Paragraph “12” of the

Complaint, except admits, upon information and belief, that Thomas Gugliemo was a Registered

Nurse in the Emergency Department at New York-Presbyterian Hospital.

                  14.   Dr. Garcia denies the allegations set forth in Paragraph “13” of the

Complaint, except admits, upon information and belief, that Lucrencia Orphee was a Registered

Nurse in the Emergency Department at New York-Presbyterian Hospital.




                                                -3-
               15.     Dr. Garcia denies the allegations set forth in Paragraph “14” of the

Complaint, except admits, upon information and belief, that Christopher Walker was a Registered

Nurse in the Emergency Department at New York-Presbyterian Hospital.

               16.     Dr. Garcia denies the allegations set forth in Paragraph “15” of the

Complaint, except admits, upon information and belief, that Farley Obusan was a Nursing

Manager in the Emergency Department at New York-Presbyterian Hospital.

               17.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “16” of the Complaint.

               18.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “17” of the Complaint.

               19.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “18” of the Complaint.

               20.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “19” of the Complaint, except admits that Tarik

Collins worked at New York-Presbyterian Hospital.

               21.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “20” of the Complaint.

               22.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “21” of the Complaint.

               23.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “22” of the Complaint, except admits, upon

information and belief, that May Flores was a Nursing Manager at New York-Presbyterian

Hospital.



                                               -4-
               24.       Dr. Garcia admits, upon information and belief, the allegations set forth in

Paragraph “23” of the Complaint.

               25.       Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “24” of the Complaint, except admits, upon

information and belief, that Miriam Nolasco held the position of Unit Secretary at New York-

Presbyterian Hospital.


                                  AS TO “MATERIAL FACTS”

               26.       Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “25” of the Complaint.

               27.       Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “26” of the Complaint.

               28.       Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “27” of the Complaint.

               29.       Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “28” of the Complaint.

               30.       Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “29” of the Complaint.

               31.       Dr. Garcia denies the allegations set forth in Paragraph “30” of the

Complaint.

               32.       Dr. Garcia denies the allegations set forth in Paragraph “31” of the

Complaint.

               33.       Dr. Garcia denies the allegations set forth in Paragraph “32” of the

Complaint.


                                                 -5-
               34.     Dr. Garcia denies the allegations set forth in Paragraph “33” of the

Complaint.

               35.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “34” of the Complaint.

               36.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “35” of the Complaint.

               37.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “36” of the Complaint.

               38.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “37” of the Complaint.

               39.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “38” of the Complaint.

               40.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “39” of the Complaint.

               41.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “40” of the Complaint.

               42.     Dr. Garcia denies the allegations set forth in Paragraph “41” of the

Complaint.

               43.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “42” of the Complaint.

               44.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “43” of the Complaint.




                                               -6-
               45.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “44” of the Complaint.

               46.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “45” of the Complaint.

               47.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “46” of the Complaint.

               48.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “47” of the Complaint.

               49.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “48” of the Complaint.

               50.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “49” of the Complaint.

               51.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “50” of the Complaint.

               52.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “51” of the Complaint.

               53.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “52” of the Complaint.

               54.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “53” of the Complaint.

               55.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “54” of the Complaint.




                                               -7-
               56.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “55” of the Complaint.

               57.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “56” of the Complaint.

               58.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “57” of the Complaint.

               59.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “58” of the Complaint.

               60.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “59” of the Complaint.

               61.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “60” of the Complaint.

               62.     Dr. Garcia denies the allegations set forth in Paragraph “61” of the

Complaint.

               63.     Dr. Garcia denies the allegations set forth in Paragraph “62” of the

Complaint.

               64.     Dr. Garcia denies the allegations set forth in Paragraph “63” of the

Complaint.

               65.     Dr. Garcia denies the allegations set forth in Paragraph “64” of the

Complaint.

               66.     Dr. Garcia denies the allegations set forth in Paragraph “65” of the

Complaint.




                                               -8-
               67.     Dr. Garcia denies the allegations set forth in Paragraph “66” of the

Complaint.

               68.     Dr. Garcia denies the allegations set forth in Paragraph “67” of the

Complaint.

               69.     The allegations in Paragraph “68” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               70.     Dr. Garcia admits that Plaintiff purports to demand reinstatement to her

position and denies knowledge or information sufficient to form a belief as to whether there is any

basis for such demand.

               71.     Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph “70” of the Complaint. To the extent Plaintiff seeks to

state a legal conclusion, Dr. Garcia denies any obligation to respond pursuant to the Federal Rules.

               72.     Dr. Garcia admits that Plaintiff purports to claim aggravation, activation,

and/or exacerbation of any preexisting condition, and denies any basis for such claims.


AS TO “FIRST CAUSE OF ACTION FOR DISCRIMINATION UNDER TITLE VII (Not
                    Against Any Individual Defendants)”

               73.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “71” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “72” of the Complaint.

               74.     The allegations in Paragraph “73” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               75.     The allegations in Paragraph “74” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent
                                                -9-
that a response is necessary, Dr. Garcia denies knowledge or information sufficient to form a belief

as to the truth of the allegations.


AS TO “AS A SECOND CAUSE OF ACTION FOR RETALIATION UNDER TITLE VII
                  (Not Against Any Individual Defendants)”

                76.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “74” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “75” of the Complaint.

                77.     The allegations in Paragraph “76” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                78.     The allegations in Paragraph “77” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies knowledge or information sufficient to form a belief

as to the truth of the allegations.

AS TO “AS A THIRD CAUSE OF ACTION FOR VIOLATIONS OF THE FAMILY AND
               MEDICAL LEAVE ACT – 20 U.S.C. § 2601, ET SEQ
              (NOT AGAINST ANY INDIVIDUAL DEFENDANTS)”

                79.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “77” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “78” of the Complaint.

                80.     The allegations in Paragraph “79” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                81.     The allegations in Paragraph “80” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies knowledge or information sufficient to form a belief

as to the truth of the allegations.

                                               - 10 -
     AS TO “AS A FOURTH CAUSE OF ACTION FOR RETALIATION AND
 INTERFERENCE UNDER THE FAMILY AND MEDICAL LEAVE ACT – 20 U.S.C. §
       2601, ET SEQ. (NOT AGAINST ANY INDIVIDUAL DEFENDANTS)”

                82.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “80” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “81” of the Complaint.

                83.     The allegations in Paragraph “82” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                84.     The allegations in Paragraph “83” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies knowledge or information sufficient to form a belief

as to the truth of the allegations.

   AS TO “AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION UNDER NEW
                   YORK STATE LAW (Against all Defendants)”

                85.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “83” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “84” of the Complaint.

                86.     The allegations in Paragraph “85” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                87.     The allegations in Paragraph “86” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

                88.     Dr. Garcia admits that Plaintiff purports to assert a claim under New York

State Executive Law § 296 and denies there is any basis for such claim.




                                                - 11 -
   AS TO “AS A SIXTH CAUSE OF ACTION FOR DISCRIMINATION UNDER NEW
                   YORK STATE LAW (Against all Defendants)”

               89.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “87” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “88” of the Complaint.

               90.     The allegations in Paragraph “89” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               91.     The allegations in Paragraph “90” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

   AS TO “AS A SEVENTH CAUSE OF ACTION FOR RETALIATION UNDER NEW
                  YORK STATE LAW (Against all Defendants)”

               92.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “90” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “91” of the Complaint.

               93.     The allegations in Paragraph “92” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               94.     The allegations in Paragraph “93” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

 AS TO “AS AN EIGHTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
       NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               95.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “93” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “94” of the Complaint.

                                                - 12 -
                96.     The allegations in Paragraph “95” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                97.     The allegations in Paragraph “96” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

                98.     Dr. Garcia admits that Plaintiff purports to assert a claim under Title 8 of

the New York City Administrative Code and denies there is any basis for such claim.

    AS TO “AS A NINTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
        NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”


                99.     Dr. Garcia repeats his responses set forth in Paragraphs “1” through “97” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “98” of the Complaint.

                100.    The allegations in Paragraph “99” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                101.    The allegations in Paragraph “100” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

   AS TO “AS A TENTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
       NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

                102.    Dr. Garcia repeats his responses set forth in Paragraphs “1” through “100”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “101” of the Complaint.

                103.    The allegations in Paragraph “102” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.


                                                 - 13 -
               104.    The allegations in Paragraph “103” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

  AS TO “AS AN ELEVENTH CAUSE OF ACTION FOR DISCRIMINATION UNDER
     THE NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               105.    Dr. Garcia repeats his responses set forth in Paragraphs “1” through “103”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “104” of the Complaint.

               106.    The allegations in Paragraph “105” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               107.    The allegations in Paragraph “106” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

AS TO “AS A TWELFTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
      NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               108.    Dr. Garcia repeats his responses set forth in Paragraphs “1” through “106”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “107” of the Complaint.

               109.    The allegations in Paragraph “108” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               110.    The allegations in Paragraph “109” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.




                                                - 14 -
  AS TO “AS A THIRTEENTH CAUSE OF ACTION FOR ASSAULT AND BATTERY
       AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS GARCIA
                           INDIVIDUALLY”

               111.    Dr. Garcia repeats his responses set forth in Paragraphs “1” through “109”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “110” of the Complaint.

               112.    Dr. Garcia denies the allegations set forth in Paragraph “111” of the

Complaint.

   AS TO “AS A FOURTEENTH CAUSE OF ACTION BY VICTIM OF CONDUCT
 CONSTITUTING CERTAIN SEXUAL OFFENSES AGGRAVATED SEXUAL ABUSE
IN THE FIRST DEGREE AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS
                       GARCIA INDIVIDUALLY”


               113.    Dr. Garcia repeats his responses set forth in Paragraphs “1” through “111”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “112” of the Complaint.

               114.    The allegations in Paragraph “113” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               115.    The allegations in Paragraph “114” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               116.    The allegations in Paragraph “115” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               117.    The allegations in Paragraph “116” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               118.    Dr. Garcia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “117”.



                                               - 15 -
               119.    The allegations in Paragraph “118” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               120.    The allegations in Paragraph “119” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               121.    The allegations in Paragraph “120” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               122.    The allegations in Paragraph “121” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               123.    The allegations in Paragraph “122” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

 AS TO “AS A FIFTEENTH CAUSE OF ACTION GENDER MOTIVATED VIOLENCE
  PROTECTION ACT AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS
                        GARCIA, INDIVIDUALLY”

               124.    Dr. Garcia repeats his responses set forth in Paragraphs “1” through “122”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “123” of the Complaint.

               125.    The allegations in Paragraph “124” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               126.    The allegations in Paragraph “125” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.



                                                - 16 -
               127.    The allegations in Paragraph “126” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               128.    The allegations in Paragraph “127” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Dr. Garcia denies the allegations set forth therein.

               129.    Dr. Garcia denies the allegations set forth in Paragraph “128” of the

Complaint.

               130.    Dr. Garcia denies all allegations in the Complaint unless expressly admitted.
                            AS TO THE “WHEREFORE” CLAUSE

               131.    To the extent not otherwise denied, Dr. Garcia denies Plaintiff is entitled

to any relief or remedy specified in the “Wherefore” clause set forth in the Complaint.

                DR. GARCIA’S AFFIRMATIVE AND OTHER DEFENSES

               Dr. Garcia states the following affirmative defenses without assuming the burden

of proof on such defenses that would otherwise rest with Plaintiff. Dr. Garcia also reserves the

right to assert such additional defenses that may become applicable during the course of this

litigation.

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE

               132.    The Complaint fails, in whole or in part, to state a claim upon which relief

can be granted or for which damages can be awarded under the applicable statutes.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

               133.    Plaintiff’s claims for damages are barred, in whole or in part, because

Plaintiff has failed to make sufficient efforts to mitigate her alleged damages.




                                                - 17 -
                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                  134.    Plaintiff’s claims are barred, in whole or in part, by the applicable statutes

of limitations.

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                  135.    Plaintiff has failed to exhaust her administrative remedies and/or to satisfy

certain jurisdictional or statutory prerequisites or conditions precedent for filing some or all of her

claims herein.

                         AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

                  136.    Plaintiff’s claims are barred, in whole or in part, by equitable principles,

including but not limited to, waiver, estoppel, laches, the after-acquired evidence doctrine, the

unclean hands doctrine, and/or the election of remedies doctrine.

                         AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                  137.    Plaintiff’s claims against Dr. Garcia should be dismissed because Plaintiff

cannot establish that Dr. Garcia condoned, acquiesced, aided, abetted or in any manner encouraged

any alleged unlawful conduct toward Plaintiff.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

                  138.    At all times relevant to Plaintiff’s Complaint, Dr. Garcia acted reasonably,

and/or in good faith and has not violated any rights which may be secured to Plaintiff under any

federal, state, or local law, regulations, rule, or code.

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                  139.    Plaintiff’s claims and/or recovery of damages are precluded to the extent

Plaintiff unreasonably failed to take advantage of preventive or corrective opportunities or to

otherwise avoid the harm alleged in the Complaint.



                                                  - 18 -
                      AS AND FOR A NINTH AFFIRMATIVE DEFENSE

                140. Plaintiff’s claims for punitive damages, if any, are barred due to Dr.

Garcia’s good faith efforts to comply with applicable laws and/or because Dr. Garcia did not

engage in any conduct with the required level of culpability to justify an award of punitive

damages.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

               141.    Plaintiff did not suffer any damages attributable to any actions of Dr.
Garcia.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

               142.    Plaintiff’s claims for retaliation are barred, in whole or in part, because Dr.

Garcia did not subject Plaintiff to any conduct that was reasonably likely to deter a person from

engaging in a protected activity.

                     AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

               143.    Plaintiff’s claims are barred, in whole or in part, because Dr. Garcia is not

an “employer” under applicable federal, state and/or local law.

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

                144. Plaintiff’s claims for emotional distress and physical injury are barred by

the exclusive remedy provisions of New York Workers’ Compensation Law.

               WHEREFORE, having fully answered and responded to the averments of

Plaintiff’s Complaint, Dr. Garcia respectfully requests that:

               (a)     Plaintiff’s claims be dismissed with prejudice and in their entirety;

               (b)     Each and every prayer for relief set forth in the Complaint be denied;

               (c)     Judgment be entered in favor of Dr. Garcia;




                                               - 19 -
             (d)    All costs, including reasonable attorneys’ fees, be awarded to Dr. Garcia

                    and against Plaintiff pursuant to applicable laws; and

             (e)    Dr. Garcia be granted such other relief as this Court may deem just and

                    proper.


                                   Respectfully Submitted:

                                          JACKSON LEWIS P.C.
                                          44 South Broadway, 14th Floor
                                          White Plains, New York 10601
                                          (914) 872-8060
                                          (914) 946-1216 Facsimile
                                   By:    /s/ Susan D. Friedfel
                                          Susan D. Friedfel
                                          Arin M. Liebman
                                          Attorneys for Defendant
                                          Juan Carlos Garcia, M.D.

Dated: January 4, 2019
       White Plains, New York




                                           - 20 -
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  X

JANE DOE,
                                     Plaintiff,

-against-

The NEW YORK AND PRESBYTERIAN
HOSPITAL,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMO, individually,
LUCRENCIA ORPHEE, individually,
                                                      Case No.: No. 18-cv-9711
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLACHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
Michael DZCEZ, individually,
 MAY FLORES, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                   Defendants.

                                                  X


                                 CERTIFICATE OF SERVICE

               This is to certify that a true and correct copy of Defendant Juan Carlos Garica’s

Answer to the Complaint has been electronically filed and served via First Class mail at the

addresses set forth below on the 4th day of January, 2019 on counsel for the Party who entered

their notice of appearance in this matter:

                                  Abraham Z. Melamed, Esq.
                                 Derek Smith Law Group, PLLC
                                    1 Penn Plaza, Suite 4905
                                  New York, New York 10119
                                     Attorneys for Plaintiff
                                    James S. Frank, Esq.
                               Epstein Becker & Green, P.C.
                                      250 Park Avenue
                                New York, New York 10177
Attorneys for Defendants Blachard, Collins, Dzcez, Flores, Gugliemo, Hunte, Nolasco, Obusan,
                   Orphee, The New York Presbyterian Hospital, and Welch



                                                        /s/ Arin M. Liebman
                                                        Arin M. Liebman
4815-0665-7668, v. 3
